EXCLUSIVE RIGHTS AGREEMENT


THIS AGREEMENT is dated the 28th day of May, 2013, by and between Valley High
Mining Company., a company duly incorporated pursuant to the laws of Nevada and
having an office located at 12835 E. Arapahoe Road, Tower 1 Penthouse # 810,
Centennial, CO 80112 (hereinafter called "VHM" or the "Purchaser") and Grupo
Bernas SA de CV and Hector Mora Gomez, the legal representative and signing
authority for Grupo Bernas SA de CV, Corporativo de Minerales Mexicanos S.A de
C.V and the Mining Concessions; # 219074 known as El Diamante, # 227686 known as
Jaimito, # 227687 known as Yunuen, operating pursuant to the laws of Mexico and
having an office located in Manzanillo, Colima, Mexico (hereinafter called
"GIUV" or the "Vendor"), who hereby agree as follows.


RECITALS


WHEREAS, Purchaser wishes to acquire the Exclusive Rights to develop, explore
and produce mineral revenue on the concessions as well as to process the
existing tailings piles located on the concessions held by GIUV and associates;
and


WHEREAS, Vendor wishes grant the Exclusive Rights to mine on the Concessions (as
hereinafter defined) and to process the said tailing piles locate on the
Concession legally described as; the El Diamante Concession, as per the legal
description (attached hereto and incorporated herein as Schedule “A”), Further
that GIUV has all rights, permissions and mining permits to allow VHM access to
the said concessions to remove and further process the said tailings; and


WHEREAS, Vendor is the Joint Venture Partner and authorized signing authority
for 100% of the Concessions # 219074, # 227686,  and # 227687, all
rights,  chattels and mining  permits  held  by GIUV and associates (the
“Concession”);


WHEREAS, VHM is desirous of furthering the completion of the proposed tailings
recovery project from GIUV concessions and in providing the necessary funding on
a best efforts basis, to process the existing tailings, to complete such
project.


WHEREAS, based upon the representations and warranties set forth herein, the
Purchaser has agreed to purchase from the Vendor and the Vendor has agreed to
grant to the Purchaser, on the terms and conditions set forth herein, the
complete and Exclusive Rights on the Concessions to mine and Exclusive Rights in
and to the tailings located in and on the said Concession in consideration of
the issuance by Purchaser to Vendor of 100,000 common shares of VHM (the
"Payment Shares").


NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the aforesaid
agreements and the mutual covenants and conditions herein contained the
Purchaser covenants and agrees with the Vendor, and the Vendor covenants and
agrees with the Purchaser as follows:


SECTION   1.
INTERPRETATION AND DEFINITIONS


 
1.1
Definitions.  For all purposes of this Agreement:

 
 
(a)
"Closing Date" means the 28th day of May 2013, or such other date as the Parties
hereto may mutually agree;


 
Page 1 of 15

--------------------------------------------------------------------------------

 


(b)           "Exchange" means the OTCQB.


 
(c)
"Payment Shares" means, in the aggregate, 100,000 common shares of VHM, to be
issued and held in trust for the benefit of the Vendor in exchange for the
Exclusive Rights to mine and process the existing tailings, assignment and sale
of the complete and total interest in and to 100 % of the tailings located in
and on the Concession # 219074, # 227686, and# 227687 of GIUV.



 
(d)
"Purchase Price" means, in the aggregate, the issuance of the Payment Shares;



(e)           "Purchaser" means VHM or nominee.


 
(f)
“Vendor” means GIUV and any individual or party involved with the Vendor or GIUV
who has, or purports to have, any interest of any nature whatsoever in the
Concession.



 
(g)
“Concession” means title to the Concession described as the El Diamante
Concession # 219074 and # 227686, and # 227687, as per the attached (Schedule
“A”) all rights and entitlements, chattels, concessions and mining permits held
by GIUV.



 
(h)
“Valley High Mining Company” means a publically traded, reporting company under
the US Securities Exchange Act of 1934, as amended, whose common stock trades on
the OTC-QB.



 
(i)
“Tailings” also called mine dumps, culm dumps, slimes, tails, refuse, leach
residue or slickens means, the materials left over after the process of
separating the valuable fraction from the uneconomic fraction (gangue) of an
ore.



 
(j)
"Joint Venture" means Grupo Hemas SA de CV, Corporative de Minerales Mexicanos
S.A de C.V and the Mining Concessions # 219074 known as El Diamante, # 227686
known as Jaimito and # 227687 known as Yunuen.



1.2            Interpretation


For all purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires:


 
(a)
"This Agreement" means this Agreement and all Schedules and Exhibits attached
hereto;



 
(b)
Any reference in this Agreement to a designated "Article", "Section", "Schedule"
or other subdivision refers to the designated Article, Section, Schedule or
other subdivision of this Agreement;



 
(c)
The headings used in this Agreement are for convenience only and do not form a
part of this Agreement and are not intended to interpret, define or limit the
scope, extent or intent of this Agreement or any provision hereof;


 
Page 2 of 15

--------------------------------------------------------------------------------

 


 
(d)
The words "herein" and "hereunder" and other words of similar import refer to
this Agreement as a whole and not to any particular Article, Section or other
subdivision of this Agreement;



 
(e)
Unless otherwise stipulated herein, all references to currency are deemed to
mean lawful money of United States of America (USA) and all amounts to be
calculated or paid pursuant to this Agreement are to be calculated in lawful
money of U.S.A.;



 
(f)
The word "including", when following any general statement term or matter, is
not to be construed to limit such general statement, term or matter to the
specific items or matters set forth immediately following such work or to
similar items or matters, whether or not non-limited language (such as "without
limitation" or "but not limited to" or words of similar import) is used with
reference thereto but rather refers to all other items or matters that could
reasonably fall within the broadest possible scope of such general statement,
term or matter;



 
(g)
Any reference to a statute includes and, unless otherwise specified herein, is a
reference to such statute and to the regulations made pursuant thereto, with all
amendments made thereto and in force from time to time, and to any statute or
regulations that may be passed which has the effect of supplementing or
superseding such statute or such regulation;



 
(h)
"Person" means an individual, corporation, body corporate, associate ship, joint
venture, association, trust or unincorporated organization or any trustee,
executor, administrator or other legal representative.



1.3           Schedules


The following are the Schedules to this Agreement, and are incorporated herein
by reference:


 
Schedule "A":
Concession Legal Description

 
Schedule "Al":
Copy of Joint Venture Agreement between Grupo Hemas SA de CV and Corporativo de
Minerales Mexicanos S.A de C.V.



SECTION 2
PURCHASE AND SALE


2.1           Purchase and Sale Exclusive Rights.


Based upon the representations, warranties and covenants of the parties herein
contained and subject to the conditions herein contained, the Purchaser hereby
purchases from Vendor and the Vendor hereby sells to Purchaser the Exclusive
Rights to mine and to process the tailings located in and on the Concession and
all right, title and interest of the Vendor in and to the said tailings located
in and on the Concession for a period of ten (10) calendar years, commencing on
the first day following the post the due diligence period described below
herein.
 
Page 3 of 15

--------------------------------------------------------------------------------

 
 
2.2           Consideration

In consideration of the purchase and sale herein contemplated and in complete
satisfaction of the purchase price, the Purchaser shall:


 
(a)
issue to the Vendors 100,000 “restricted” common shares of VHM (the "Payment
Shares") to be held in trust for the Vendor by Whitehall Trust and released and
delivered to Vendor upon the Purchaser providing written confirmation to
Whitehall Trust of its satisfaction of the test results obtained during the due
diligence period.  Purchaser agrees to pay all of the filing and registration
costs, including the legal fees associated with the issuance of the Payment
Shares as contemplated in this purchase and sale; and



 
(b)
Pay to Vendor the royalty provided in Section 5(c) below herein.



SECTION 3
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASER


3.1           Purchaser's Representations and Warranties


The Purchaser represents and warrants to the Vendor as continuing
representations and warranties which are true and correct on the date hereof or,
if any such representation and warranty is expressed to be made and given in
respect of a particular date other than the date hereof, then such
representation and warranty shall be true and correct on such date, and all
representations and warranties herein shall be true and correct on each day
thereafter to and including the Closing Date with the same effect as if made and
given on and as of each such day, that:


 
(a)
The Purchaser is a company duly incorporated, validly existing and in good
standing under the laws of the State of Nevada and has the necessary corporate
capacity and is fully qualified in Nevada and each other jurisdiction in which
it carries on business or holds assets to carry on the business which it now
carries on and to hold the assets which it now holds;



 
(b)
The Purchaser has carried on its business in the normal course;



 
(c)
There are no actions, suits proceedings or investigations pending to the
knowledge of the Purchaser, threatened against or affecting the Purchaser, at
law or in equity, before or by any court, administrative agency or other
tribunal or any governmental authority, other than as previously disclosed to
the Vendor;



 
(d)
There are no contractual obligations of the Purchaser considered onerous by the
Purchaser which have not been disclosed to the Vendor and the Purchaser has no
information or knowledge of facts pertaining to the Purchaser which, if known to
the Vendor, might reasonably be expected to deter the Vendor from completing the
transactions contemplated hereby;



 
(e)
Purchaser is up-to-date and in good standing with respect to all filings
required to be made with the Regulatory Authorities.



 
Page 4 of 15

--------------------------------------------------------------------------------

 

3.2           Covenants of the Purchaser
 
The Purchaser covenants and agrees with the Vendor that:


The Purchaser will forthwith use its best efforts to obtain the necessary
Development Funding in accordance with the terms of this Agreement;


 
(a)
The Purchaser will, both before and after the Closing Date, execute and do all
such further deeds and assurances as may be required in the reasonable opinion
of the Vendor's counsel for more perfectly consummating the transactions
contemplated herein;



 
(b)
The Purchaser will further the objectives and commercialization of the mining
and refining of the tailings locate on the Concession.



SECTION 4
VENDOR’S REPRESENTATIONS AND WARRANTIES


4.1           Vendor’s Representations and Warranties


The Vendor represent and warrants to the Purchaser as continuing representations
and warranties, which representations and warranties are made in respect of and
as specific representations and warranties of the Vendor, in each or their
specific capacities and in their collective capacity for the purposes of this
Agreement, which are true and correct on the date hereof or, if any such
representation and warranty is expressed to be made and given in respect of a
particular date other than the date hereof, then such representation and
warranty shall be true and correct on such date, and all representations and
warranties herein shall be true and correct on each day thereafter to and
including the Closing Date with the same effect as if made and given on and as
of each such day, that:


 
(a)
The Vendor holds all permits, licenses, concessions, consents and authorities
issued by any government or governmental authority which are necessary in
connection with the operation of its business and of the ownership of its
business and of the ownership of its properties and assets, including but not
limited to the Concession;



 
(b)
There has been no material adverse change in the financial condition and
position of the Vendor and no damage, loss destruction or other change in
circumstances materially affecting the Concession or the Vendor’s right or
capacity to carry on business;



 
(c)
The Vendor has not engaged in any transaction nor made any disbursement or
assumed or incurred any liability or obligation or made any commitment,
including, without limitation, any forward purchase commitment or similar
obligation, to make any expenditure which would materially adversely affect the
Concession or the Exclusive Right to the tailings in and on the concession;



 
(d)
Other than as set forth herein, the Vendor has not purchased, leased or acquired
or agreed to purchase, lease or acquire, any additional Concession or assets and
has not sold, transferred, disposed, mortgaged, pledged, charged, leased or
otherwise encumbered, or agreed to sell, transfer, dispose of, mortgage, pledge,
charge, lease or otherwise encumber, any of its Concession or assets other than
those acquired by it or sold, disposed of or encumbered by it in the course of
its normal and ordinary day to day business;


 
Page 5 of 15

--------------------------------------------------------------------------------

 




 
(e)
With respect to the Concession, the Vendor has not waived or surrendered any
right of substantial value and has not made any gift of any of its Concession or
assets;



 
(f)
The Vendor has carried on its business in the normal course;



 
(g)
The Vendor does not have outstanding any continuing contractual obligations
whatsoever relating to or affecting the Concession other than those contracts
entered into by it in the course of its normal and ordinary day to day business;



 
(h)
The Vendor is not in default under or in breach of, or would, after notice or
lapse of time or both, be in default under or in breach of, and neither this
Agreement nor the consummation of the transactions contemplated hereby will
conflict with, constitute a default under, result in a breach of, entitle any
person or company to a right of termination under, or result in the creation or
imposition of any lien, encumbrance or restriction of any nature whatsoever upon
or against the Concession or assets of the Vendor under its constating
documents, any contract, agreement, indenture or other instrument to which it is
a party or by which it is bound, any law, judgement, order, writ, injunction or
decree of any court, administrative agency or other tribunal or any regulation
of any governmental authority, and all such contracts, agreements, indentures,
or other instruments are in good standing and the Vendor is entitled to all
benefits thereunder;



 
(i)
There are no actions, suits proceedings or investigations pending to the
knowledge of the Vendor, threatened against or affecting the Vendor or the
Concession, at law or in equity, before or by any court, administrative agency
or other tribunal or any governmental authority;



 
(j)
The Vendor has good and marketable title to the Concession and the Concession is
free and clear of any liens, charges or encumbrances;



 
(k)
Statements of the Vendor are true and correct in every material respect, and
fairly reflect the business, Concession, assets and financial position of the
Vendor and the results of its operations and there are no liabilities of the
Vendor, contingent or otherwise, not reflected in the Statements of the Vendor;



 
(l)
With respect to the Concession, there are no contractual obligations of the
Vendor considered onerous by the Vendor, which have not been disclosed to the
Purchaser and the Vendor has no information or knowledge of facts pertaining to
the Vendor or the Concession which, if known to the Purchaser, might reasonably
be expected to deter the Purchaser from completing the transactions contemplated
hereby;



 
Page 6 of 15

--------------------------------------------------------------------------------

 
 
SECTION 5
COVENANTS OF THE VENDOR


5.1           Vendor’s Covenants
 
The Vendor hereby covenants and agrees with the Purchaser that:


 
(a)
The Vendor has validly obtained and is duly vested with the right to Grant/Sell
the Exclusive Rights in and to the tailings located on the El Diamante
Concession and the Vendor has full right and authority to enter into this
Agreement;



 
(b)
Upon request from the Purchaser and for the exclusive benefit of the Purchaser,
the Vendor will take all steps as are reasonably necessary or prudent to obtain,
perfect and enforce any and all rights in the Concession. The Vendor will
forthwith advise the Purchaser of any new developments or modifications to the
Concession and all such new developments and modifications will for all purposes
be deemed to be part of the Concession covered by this Agreement; and



 
(c)
The Vendors and Purchaser acknowledge that it is an express condition of the
Exclusive Rights Agreement contemplated herein that Vendor will receive a
royalty payment of 6% of the net smelter received by the Purchaser less the
recovery, refining and trucking costs and other customary operating costs
associated with the production derived from the Concession.



 
(d)
The Vendor specifically acknowledge that the Vendor and current management of
the Vendor will agree to execute such additional documentation as is required to
more particularly satisfy its duties and obligations stated herein upon the
reasonable request of Purchaser.



SECTION 6
CONDITIONS TO CLOSING


6.1           Purchaser's Conditions


The obligations of the Purchaser to complete the transactions contemplated
hereby are subject to the following conditions (which are for the exclusive
benefit of the Purchaser) having been satisfied or expressly waived in writing
by the Purchaser:


 
(a)
Prior to the Closing Date the Purchaser shall not have become aware of any
breach of any of the covenants, warranties or representations of the Vendor set
forth herein.



 
(b)
All of the covenants and agreements of the Vendor to be observed or performed on
or before the Closing Date pursuant to the terms hereof shall have been duly
observed or performed; and



 
(c)
Such documents and other materials (including any materials requested for the
Purchaser’s due diligence purposes) in form and content necessary to allow the
Purchaser the Exclusive Rights to the tailings located in and on the said
concession, from the Vendor to the Purchaser as Purchaser's counsel considers
appropriate shall have been delivered by the Vendors to the Purchaser.



6.2           Vendor's Conditions

 
Page 7 of 15

--------------------------------------------------------------------------------

 

The obligations of the Vendor to complete the transactions contemplated hereby
are subject to the following conditions (which are for the exclusive benefit of
the Vendor) having been satisfied or expressly waived in writing by the Vendor:


 
(a)
That this Agreement and all documents prepared in connection with this Agreement
have been duly executed and authorized and are valid and binding on the
Purchaser in accordance with their terms;



 
(b)
That the Purchaser has taken all action necessary to issue and release into
trust the Payment Shares in accordance with all applicable provisions of the
applicable legislation and the constating documents of the Purchaser and that
such shares are fully paid and non-assessable and as to all other legal matters
pertaining to the Purchaser and the transactions contemplated hereby as the
Vendor’s counsel may reasonably require;



 
(c)
All consents, approvals and authorizations of the Regulatory Authorities
required in connection with the transactions herein contemplated have been
obtained;



 
(d)
Prior to or on the Closing Date the Vendors shall not have become aware of any
breach of any of the warranties and representations of the Purchaser set forth
herein;



 
(e)
All of the covenants and agreements of the Purchaser to be observed or performed
on or before the Closing Date pursuant to the terms hereof shall have been duly
observed or performed;



 
(f)
The Purchaser has delivered to the Vendors on the Closing Date all of the
documents required to be delivered hereunder; and



6.3           Closing Documents


On the Closing Date the Vendor shall deliver to the Purchaser and the Purchaser
shall deliver to the Vendor, the documents and other materials as more
particularly set forth in Schedules “A” and “B” attached hereto and forming a
part hereof.


SECTION 7
TERMINATION


7.1           Method of Termination.  This Agreement may be terminated by any
Party hereto if the other Party (the “Defaulting Party”) is in material breach
of any of its obligations hereunder and fails to remedy such breach within 60
days following receipt by the Defaulting Party of written notice from the
non-defaulting Party advising of such breach.


7.2           Event of Default.  This Agreement will automatically terminate


(a)  if the Purchaser becomes insolvent, bankrupt or subject to the provisions
of the Insolvency Act (1986), including but without limitation, if any
composition, arrangement, proposal or petition under the bankruptcy laws is
entered into or filed by or against it or if a receiver, receiver-manager or
trustee in bankruptcy or similar officer is appointed to take charge of the
Purchaser's affairs or if dissolution proceedings are commenced by or against
the Purchaser or if the Purchaser goes into liquidation, either voluntarily or
under an order of a court of competent jurisdiction, of if it makes a general
assignment for the benefit of creditors or otherwise acknowledges its
insolvency.

 
Page 8 of 15

--------------------------------------------------------------------------------

 


(b)           the failure by Purchaser to deliver the Payment Shares at closing.


 
(c)
Both parties also agree that, should the corporation elect to dissolve, whether
voluntarily or involuntarily, then the following provisions will apply:

 
 
 
(i)
If no funding or insufficient funding to cause the Project contemplated herein
to go forward occurs as purported, then the Exclusive Rights brought forth by
GIUV (Vendor) shall be returned in total and without recourse to GIUV; and



 
(ii)
Any and all shares brought forth as a result of this Agreement shall be returned
to the Purchaser, without recourse to either party; and



 
(iii)
Not withstanding good faith and best efforts provisions inherent in this
Agreement, each party agrees to hold the other harmless for the other’s failure
to perform and further agrees to indemnify the other against all actions that
may be brought as a result of its own misrepresentations.



7.3           Confidential Information.  Upon any termination of this Agreement,
the Purchaser will forthwith return to the Vendor all documents, instruments,
drawings, plans or other materials containing confidential information relating
to the Concession or GIUV, whether such confidential material is in its
possession or in the possession of any other person.  Upon any termination of
this Agreement, the Purchaser will cease using the Concession. Upon any
termination of this Agreement the Vendor shall return the Payment Shares to the
Purchaser for cancellation and return to the Purchaser’s treasury.


SECTION 8
GENERAL


8.1           Survival of Covenants, Representations and Warranties.  The
covenants, representations and warranties of the Purchaser and the Vendor
contained herein or in certificates or documents delivered pursuant to or in
connection with this Agreement will survive the completion of this Agreement
and, notwithstanding the completion of the transactions contemplated in this
Agreement, will continue in full force and effect from and after the date of
this Agreement.


8.2           Indemnity to The Purchaser.  Without prejudicing any other remedy
available to the Purchaser at law or in equity, the Vendor covenants and agrees
on demand to indemnify and hold harmless the Purchaser from and against all
losses, judgments, amounts paid in settlement of actions or claims, liabilities
(whether accrued, actual, contingent or otherwise), claims, costs, deficiencies,
damages, expenses (including but not limited to legal fees and disbursements on
a solicitor and his own client basis), demands and injury in any manner accruing
from, arising out of or with respect to or relating to any representation or
warranty of the Vendor contained herein being untrue or incorrect or its failure
to observe or perform any of its obligations pursuant to this Agreement or any
other agreement or instrument executed and delivered by it pursuant to this
Agreement.


8.3           Notices.  Every notice, request, demand, direction or other
communication required or permitted to be given pursuant to this Agreement by
any party to another will be deemed to be well and sufficiently given if in
writing and delivered or transmitted by facsimile or email to the parties at the
addresses first above written or to such other address as is specified by the
particular party by notice to the others, and any such notice shall be deemed to
be received on the day of such delivery.

 
Page 9 of 15

--------------------------------------------------------------------------------

 


8.4           Amendment or Termination.  Except as otherwise provided herein,
this Agreement may not be amended or terminated except by an instrument in
writing executed by both parties hereto.


8.5           Transfer or Assignment.  This Agreement and the rights hereunder
may be transferred or assigned by Purchaser without the consent of Vendor.


8.6           Further Agreements.  The Parties hereto agree that they will
prepare, execute and deliver such further or other agreements as may be
necessary or expedient to give effect to the transactions contemplated
hereunder.


8.7           Governing Law.  This Agreement is and will be deemed to have been
made in Commonwealth of the Bahamas and for all purposes will be governed
exclusively by and construed and enforced in accordance with the laws prevailing
in the Bahamas and the rights and remedies of the parties will be determined in
accordance with those laws.


8.8           Cumulative Remedies.  The rights of the parties provided in this
Agreement are cumulative and no exercise or enforcement by the parties of any
right or remedy under this Agreement will preclude the exercise or enforcement
by the parties of any other right or remedy under this Agreement or otherwise
available to the parties at law or in equity.


8.9           Counterparts Facsimile Execution. For purposes of this Agreement,
a document (or signature page thereto) signed and transmitted by facsimile
machine or telecopier is to be treated as an original document.  The signature
of any party thereon, for purposes hereof, is to be considered as an original
signature, and the document transmitted is to be considered to have the same
binding effect as an original signature on an original document.  At the request
of any party, a facsimile or telecopy document is to be re-executed in original
form by the parties who executed the facsimile or telecopy document.  No party
may raise the use of a facsimile machine or telecopier machine as a defense to
the enforcement of the Agreement or any amendment or other document executed in
compliance with this Section.


8.10           Time.  Time is of the essence in the performance of each
obligation under this Agreement.


8.11           Further Assurances.  The parties hereto will execute and deliver
all such further documents and instruments and do all such further acts and
things as any other party reasonably requests to evidence, carry out and give
full effect to the terms, conditions, intent and meaning of this Agreement.


8.13           Inurement.  This Agreement will inure to the benefit of and be
binding on the respective successors and permitted assignees of both parties.


It is a condition Precedent that the Purchaser shall have a 90 day due diligence
period from the date of signing in which his representatives shall have full
access to the concession for the purpose of taking samples for assaying and
removing tailings for refining tests.


Further, the Vendor herein grants the purchaser a one year option to purchase
the aforementioned Concession on terms and conditions to be established and
contracted, post the due diligence period.

 
Page 10 of 15

--------------------------------------------------------------------------------

 



(Balance of page intentionally left blank.  Signature page follows)

 
Page 11 of 15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF this Agreement has been executed by the parties hereto on the
day and date first above written.

 
Valley High Mining Company
   
Signed, and delivered by:
   
Andrew Telsey, President
           s/ Andrew Telsey    s/ Phillip Knight
Authorized Signatory
 
Witness
           
Grupo Hemas
   
Signed, and delivered by:
   
Captain Hector Mora Gomez, CEO
   
With Power of Attorney for Associates
                s/ Captain Hector Mora Gomez     
Authorized Signatory
   


 
Page 12 of 15

--------------------------------------------------------------------------------

 

Schedule “A”
Legal Description


[titlepage.jpg]

 

 
 
 
 
 
[titlepage2.jpg]
 
 
Page 13 of 15

--------------------------------------------------------------------------------

 
 
Schedule “A1”




“Hector Mora Gomez” declares that he is legal authorized signing authority for
the Mining Concession “EL DIAMANTE”, under Title Number 219074, located in the
Municipality of Arteaga, State of Michoacán as it is registered in the Mining
General Direction, from the Ministry of Commerce and Industrial Promotion
(Secretaría de Comercio y Fomento Industrial) (today the Ministry of Economy),
under the referred Title..


See attached notarized document.



 
Page 14 of 15

--------------------------------------------------------------------------------

 

Schedule “B”
Payment Shares




100,000 free trading fully paid non assessable common shares of Valley High
Mining Company will be place intrust with Whitehall Trust for the beneficial
interest of the Vendor. The said shares will be releasable to the vendor upon
Valley High Mining Company acknowledging that it has completed its due-diligence
on the El Diamante concession to its satisfaction.


The vendor on receipt of the said shares herein agrees to deliver the shares to
a one sell all sell pool administered by Whitehall Trust.




Acknowledged and Accepted


Grupo Hemas
Signed, and delivered by:

Captain Hector Mora Gomez CEO

With Power of Attorney for Associates
 



 s/ Captain Hector Mora Gomez     
Authorized Signatory
   

 
 
 
 
Page 15 of 15

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------